Case 1:18-cv-23643-UU Document 294 Entered on FLSD Docket 12/30/2019 Page 1 of 5



                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF FLORIDA
                                           MIAMI DIVISION

   CHARLOTTE SALINERO and EFREN
   SALINERO,                                                 Civil Action No. l:18-cv-23643-UU

                      Plaintiffs,

            v.

   ETHICON, INC.,

                      Defendants.
                                              /

                        DEFENDANT ETHICON, INC.’S PROPOSED VOIR DIRE

            Pursuant to the Court’s Order on Pretrial Conference dated November 1, 2019 [DE 276],

   Defendant Ethicon, Inc. submits the following list of proposed questions for voir dire by the Court.


   1.       Have you or anyone close to you had a complication or side effect related to a surgical
            procedure?

   2.       Have you ever refused a drug or medical treatment recommendedby your doctor?

   3.       Would you be inclined to refuse to have a medical device implanted, even if your doctor
            recommended it?

   4.       Have you, or anyone close to you, had a medical device implanted?

   5.       Have you or anyone close to you ever had pelvic organ prolapse?

   6.       Have you or anyone close to you ever had a hernia?

   7.       Have you or anyone close to you had vaginal surgery, pelvic floor surgery, or hernia
            surgery?

   8.       Do you have any knowledge about pelvic mesh or hernia mesh?

   9.       Have you seen or heard about any lawyer advertisements about pelvic mesh or hernia mesh
            lawsuits?

   10.      Have you ever seen anything on the internet about pelvic mesh or hernia mesh?

   11.      Do you think that pelvic mesh or hernia mesh are dangerous products?



   010-8921 -0592/2/AMERICAS
Case 1:18-cv-23643-UU Document 294 Entered on FLSD Docket 12/30/2019 Page 2 of 5



   12.      Do you believe that if there is potential for a medical device to seriously injure a small
            number of people, it should not be on the market even if the device is beneficial to most
            people?

   13.      Who feels that a medical device that is implanted in a patient’s body should be risk-free in
            order for it to be sold to doctors and used in their patients?

   14.      Who feels that if a patient develops a serious complication from a surgically implanted
            medical device, the device is probably defective?

   15.      Would you have a hard time finding in favor of a company if it is shown that the person
            who filed a lawsuit experienced side effects from a medical device, even if the implanting
            surgeon knew those potential side effects?

   16.      Who believes that if a person experiences a known side effect or complication from a
            medical device, the manufacturer has some level of responsibility to compensate that
            person?

   17.      Do any of you believe that if a patient develops a complication after having a medical
            device implanted, that means that the device is defective?

   18.      Do you have a negative opinion of medical device companies for any reason?

   19.      Have you heard of seen any news or publicity about Ethicon, Inc. or Johnson & Johnson
            trials or verdicts?

   20.      When you hear that a person has filed a lawsuit against a large corporation, do you think
            the corporation must have done something wrong?

   21.      How many of you feel that even if the person who filed the lawsuit cannot prove that the
            company sued is responsible for her injuries, you still would be inclined to award her some
            money anyway?

   22.      How many of you believe that medical device companies are not doing enough to make
            their products safe for everyone?

   23.      Is there anyone who, due to relationships, past experiences, beliefs or otherwise, would
            naturally favor a person over a medical device company in a case like this?

   24.      Do you have any concern about your ability to be an impartial juror in a lawsuit brought
            by a woman against a medical device company claiming injuries related to pelvic mesh?

   25.      Have you or anyone close to you continuously taken prescription pain medication for more
            than 5 years?

   26.      Have you or anyone close to you suffered from severe constipation or bowel obstructions
            for more than 5 years?



                                                     2
   010-8921 -0592/2/AMERICAS
Case 1:18-cv-23643-UU Document 294 Entered on FLSD Docket 12/30/2019 Page 3 of 5




   27.      Have you or anyone close to you ever worked in the healthcare industry?

   28.      Have you or anyone close to you ever worked as a social worker or counselor?

   29.      Are you familiar with the pediatric doctors’ office called “Gables Pediatrics,” located in
            the Shops at Merrick Park in Coral Gables?

   30.      Are you familiar with FemWell, which provides management services for physicians?

   31.      Are you familiar with any of the doctors who practice medicine at Gables Pediatrics,
            including Dr. Efren Salinero or Dr. Rafael Llanso?

   32.      Do you know any of the witnesses who may testify in this case?

                a.   Charlotte Salinero
                b.   Dr. Efren Salinero
                c.   Dr. Kathryn Salinero
                d.   Mark Salinero
                e.   Dr. Jaime Salinero
                f.   Dr. John Mekras
                g.   Dr. Vladimir Iakovlev
                h.   Dr. Michael Margolis
                i.   Dr. Scott Guelcher
                j.   Dr. Amir Shariati
                k.   Dr. Teri Longacre
                l.   Dr. Catherine Matthews
                m.   Mr. Timothy Ulatowski
                n.   Mr. Richard Hutchinson
                o.   Mr. Rey Librojo
                p.   Dr. Piet Hinoul




                                                    3

   010-8921-0592/2/AMERICAS
Case 1:18-cv-23643-UU Document 294 Entered on FLSD Docket 12/30/2019 Page 4 of 5




    33.    Do you know any of the lawyers who are involved in this case?

           For the Plaintiffs: James L. Ferraro, James L. Ferraro, Jr., Leslie Rothenberg, and Daniel
           DiMatteo.

           For the Defendant: Shayna S. Cook, Paul V. Cassisa, and Andrew R. Kruppa



   DATED: December 30, 2019                     Respectfully submitted,

                                                /s/ Andrew R. Kruppa___________
                                                Andrew R. Kruppa
                                                Florida Bar No. 63958
                                                E-mail: andrew.kruppa@squirepb.com
                                                Amanda E. Preston
                                                Florida Bar No. 123652
                                                E-Mail: amanda.preston@,squirepb.com
                                                Squire Patton Boggs (US) LLP
                                                200 South Biscayne Boulevard, Suite 4700
                                                Miami, Florida 33131
                                                Tel: (305) 577-2824 / Fax: (305) 577-7001

                                                Counsel for Ethicon, Inc.




                                                    4

   010-8921-0592/2/AMERICAS
Case 1:18-cv-23643-UU Document 294 Entered on FLSD Docket 12/30/2019 Page 5 of 5



                                    CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on December 30, 2019, the undersigned counsel filed the

   foregoing document with the CM/ECF system, which will generate a Notice of Electronic Filing

   via e-mail to all counsel of record.

                                                    /s/ Andrew R. Kruypa
                                                    Andrew R. Kruppa




                                                5

   010-8921-0592/2/AMERICAS
